Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim interpretations from the USPTO Office Action mailed 05/19/2021 remain invoked in regards to “driving assist level determination device” in claims 1, 3-5, and 7, and “database management device” in claim 5, and the corresponding structure for “driving assist level determination device” in paragraph [0038] and “database management device” in paragraph [0036] of applicant’s specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Galan-Oliveras et al. (US 2019/0049259 A1, hereinafter referred to as Galan-Oliveras), and further in view of Wang et al. (US 2018/0239352 A1, hereinafter referred to as Wang) and Ricci (US 2018/0127001 A1, hereinafter referred to as Ricci).
Regarding claim 1, Galan-Oliveras teaches a map information system comprising ([0011], a vehicle system for levels of autonomous driving based on map information (see [0012])):
a map database including map information used for driving assist control for assisting driving of a vehicle ([0012], the level of vehicle automation (i.e. driving assist control) is dependent on available map data (i.e. map information from a map database)); and
a driving assist level determination device configured to determine an allowable level of the driving assist control that is allowed when the vehicle travels in a target range ([0025], the segment analyzer (i.e. driving assist level determination device) determines an autonomy level (i.e. allowable level of driving assist control) for the vehicle for an associated route segment (i.e. target range)), wherein:
the map information is associated with an evaluation value indicating a certainty of the map information for each location in an absolute coordinate system ([0025], the segment analyzer determines, for each route segment, an autonomous quality of service (QoS) score based on the associated driving factors; the driving factors include map information; [0031], the vehicle may have access to high definition map information which allows it to operate at higher autonomy levels; route segments with less detailed map data (i.e. data will less certainty) can only operate at lower autonomy levels; here, the QoS score is the evaluation value and the value is dependent on the certainty of available map information for each route segment (each route segment correspond to a location in an absolute coordinate system));
the driving assist level determination device is configured to ([0025], the segment analyzer (i.e. driving assist level determination device) determines an autonomy level (i.e. allowable level of driving assist control) for the vehicle for an associated route segment (i.e. target range))
acquire, based on driving environment information indicating a driving environment of the vehicle, intervention operation information indicating an intervention operation location that is a location where an intervention operation is performed, the driving environment information including information indicating that the intervention operation has been performed ([0031], the vehicle computing device locates route segments where user intervention occurs; the route segment is determined from map information; [0025], the segment analyzer determines driving factors (i.e. driving environment information) for each route segment; [0043], the vehicle monitors for updated autonomous driving factors (such as user intervention) to update autonomy levels for route segments where user intervention occurs; the vehicle also tracks historic driving data of the user which is part of the driving environment information (see [0026]); here, historic driving data and updated data from user intervention are known to the vehicle and indicate when intervention operations are performed),
acquire, based on the map information, the evaluation value for each point or section within the target range ([0025], the segment analyzer determines, for each route segment (i.e. target range), an autonomous quality of service (QoS) score (i.e. evaluation value) based on associated driving factors; the driving factors include map information), and
determine, based on the evaluation value and the intervention operation location, the allowable level for each point or section within the target range ([0025], the segment analyzer determines autonomous driving factors for each route segment; the segment analyzer determines an autonomous quality of service (QoS) score (i.e. evaluation value) based on the autonomous driving factors; the evaluation value is indicative of an autonomy level achievable by the vehicle for the route segment; [0031], route segments that include a user intervention operation location indicate a lower autonomy level; here, allowable levels for autonomous driving depend on the evaluation value and any driver intervention operations), wherein
the allowable level in the intervention operation location is equal to or less than the allowable level in a normal location that is not the intervention operation location, on a condition that the evaluation values in the intervention operation location and the normal location are identical ([0025], the segment analyzer determines an allowable autonomy level for each route segment based on the QoS score; here, a normal route segment and a route segment where an intervention operation might happen can have the same QoS score (i.e. evaluation value); [0031], route segments with user intervention operations indicate a lower level of autonomy; here, when a user intervention operation occurs, the route segment where the intervention operation occurred (i.e. intervention operation location) will have a lower level of autonomy).
However, Galan-Oliveras does not explicitly teach the intervention operation being an operation performed by a driver of the vehicle, to intervene in the driving assist control during execution of the driving assist control; that the driving assist level determination device is configured to: maintain the evaluation value in a previous position while reducing the evaluation value in the intervention operation location to acquire a corrected evaluation value, set the allowable level to a first level in a location where the corrected evaluation value is less than a first threshold, and set the allowable level to a second level that is higher than the first level in a location where the corrected evaluation value is equal to or more than the first threshold. Galan-Oliveras does disclose scoring autonomous route segments with a QoS score which includes driving factors, such as historical user driving data ([0026]), the driving assist level determination device ([0025]), and that the QoS scores may be updated ([0027]).
Wang teaches the intervention operation being an operation performed by a driver of the vehicle to intervene in the driving assist control during execution of the driving assist control ([0019], the vehicle can be operating at the fully automated level when the driver decides to manually take over driving operations (i.e. the driver performs an intervention operation while the driving assist control is executing driving assist control)). 
Galan-Oliveras and Wang are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the map information system of Galan-Oliveras with the intervention operation of Wang to create a map information system that recognizes when a driver intervention operation is performed while the vehicle is being controlled by the driving assist control.
The motivation for modification would have been to create a map information system that recognizes when a driver intervention operation is performed while the vehicle is being controlled by the driving assist control in order to keep more accurate data of vehicle operations. This enables the vehicle to plan routes more effectively using the historical data (Wang, [0037]) in order to increase the reliability of autonomous driving modes.
	However, Galan-Oliveras-Wang do not explicitly teach that the driving assist level determination device is configured to: maintain the evaluation value in a previous position while reducing the evaluation value in the intervention operation location to acquire a corrected evaluation value, set the allowable level to a first level in a location where the corrected evaluation value is less than a first threshold, and set the allowable level to a second level that is higher than the first level in a location where the corrected evaluation value is equal to or more than the first threshold.
Ricci teaches that the driving assist level determination device is configured to: maintain the evaluation value in a previous position while reducing the evaluation value in the intervention operation location to acquire a corrected evaluation value ([0223], the vehicle control system may wait until a change in the driving level has been made; this change may be a result of an automatic change or a manual change by the user; upon change in the driving level being made, the current vehicle driving level is determined; when a database entry is created, the vehicle control system may note in the database entry the type of change made; [0153], the risk score may be assigned and adjusted during travel; the risk score can be preassigned and then adjusted based on information gathered from onboard sensors; for example, if precipitation is detected, the risk score may be changed to a corrected risk score and the automation level can be changed; Fig. 15, the stretch of road in segment 1501 would have a lower risk score than the stretch of road in segment 1505; if the road stayed flat as in 1501 and continued but then came across the weather in 1505, the original risk score of 1501 would remain the same until the section with rain, where the risk score would increase; then if the raid stopped, the risk score would decrease, and the driver would take over more control (i.e. intervene), showing that when the evaluation level decreases, the driver intervenes (i.e. maintain the evaluation value in a previous position while reducing the evaluation value in the intervention operation location to acquire a corrected evaluation value)), 
set the allowable level to a first level in a location where the corrected evaluation value is less than a first threshold ([0193], data may be collected such that roads which appear to be normal may be identified as especially dangerous; the data may record a risk score range, an optimum driving level, and a reaction; a vehicle determining a current road segment is within a range of risk scores (threshold evaluation level values) from 0-10 (a low risk category of road) may suggest to a driver to switch to an automation level of 0, or fully manual; if a vehicle system determines a current road segment is within a higher category of risk, e.g. 31-35, the vehicle system may suggest the driver switch to automation level 3; if a vehicle system determines the current category of risk is very high, e.g. 56-60, the system may determine the proper reaction is to automatically switch to automation level 5 (i.e. fully automated); Fig. 15, the stretch of road in segment 1501 would have a low evaluation value or low corrected evaluation value and thus a low level of autonomy (i.e. allowable level is a first level in a location where the corrected evaluation value is less than a first threshold)), and 
set the allowable level to a second level that is higher than the first level in a location where the corrected evaluation value is equal to or more than the first threshold ([0193], data may be collected such that roads which appear to be normal may be identified as especially dangerous; the data may record a risk score range, an optimum driving level, and a reaction; a vehicle determining a current road segment is within a range of risk scores (threshold evaluation level values) from 0-10 (a low risk category of road) may suggest to a driver to switch to an automation level of 0, or fully manual; if a vehicle system determines a current road segment is within a higher category of risk, e.g. 31-35, the vehicle system may suggest the driver switch to automation level 3; if a vehicle system determines the current category of risk is very high, e.g. 56-60, the system may determine the proper reaction is to automatically switch to automation level 5 (i.e. fully automated); Fig. 15, the stretch of road in segment 1501 would have a low evaluation value and a low level of autonomy; segment 1505 would have a higher evaluation value and thus a higher level of autonomy  (i.e. allowable level is a second level that is higher than the first level in a location where the corrected evaluation value is equal to or more than the first threshold)).
Galan-Oliveras, Wang, and Ricci are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the map information system of Galan-Oliveras-Wang with the allowable level and evaluation values of Ricci to create a map information system that adjusts evaluation values and allowable levels of roads and driving based on corrected evaluation value information.
The motivation for modification would have been to create a map information system that adjusts evaluation values and allowable levels of roads and driving based on corrected evaluation value information in order to keep more accurate data of vehicle operations for current and future vehicle use. This enables the vehicle to plan routes more effectively using the historical and updated data in order to increase the reliability of autonomous driving modes.

Regarding claim 3, Galan-Oliveras-Wang-Ricci further teach: The map information system according to claim 1, wherein the driving assist level determination device is configured to (Galan-Oliveras, [0025], the segment analyzer (i.e. driver assist level determination device) determines an autonomy level for the vehicle for each route segment)
set the allowable level to the first level in a location where the evaluation value is less than a second threshold (Galan-Oliveras, [0025], the QoS score (i.e. evaluation value) helps determine which autonomy level the vehicle can operate within for a route segment; [0034], full autonomy can be a level 5, while the lowest autonomy can be a level 0 or 1; Wang, [0024], each mode (i.e. allowable level) can be associated with criteria (i.e. threshold) for transitioning out of the mode, or transitioning into that mode; [0042], the system operates the vehicle in a first automation level, which is when the criteria for transitioning to the second automation level are not met (i.e. the current evaluation value is less than a second threshold value); here, the evaluation value (QoS score) for a first autonomy level must be less than the required second threshold criteria for transitioning to a second autonomy level in order for the vehicle to operate in the first allowable level for the associated route segment),
set the allowable level to the second level in a location where the evaluation value is equal to or more than the second threshold (Galan-Oliveras, [0025], the QoS score (i.e. evaluation value) helps determine which autonomy level the vehicle can operate within for a route segment; [0034], full autonomy can be a level 5, while the lowest autonomy can be a level 0 or 1; Wang, [0024], each mode (i.e. allowable level) can be associated with criteria (i.e. threshold) for transitioning out of the mode, or transitioning into that mode; [0042], when the criteria are met to transition from a first level to a second level  (i.e. when the evaluation value is equal to or more than a threshold), the vehicle can be operated in the second autonomy level; [0022], the transition is to a higher level of autonomy), and
increase the second threshold in the intervention operation location so as to be larger than the second threshold in the previous position (Galan-Oliveras, [0031], when user intervention occurs, the route segment is given a lower level of autonomy; Wang, [0024], each mode (i.e. allowable level) can be associated with criteria (i.e. threshold) for transitioning out of the mode, or transitioning into that mode; here, when the intervention operation occurs, the autonomy level decreases for that location; this means the vehicle meets less of the threshold criteria required to reach a next level of autonomy than a normal position requires; thus, the threshold criteria for the intervention operation location increases relative to the threshold criteria in the normal position).
The motivation to modify the evaluation values of Galan-Oliveras with the threshold criteria of Wang would have been to more clearly specify what requirements are needed in order to operate the vehicle in one autonomy level versus a second autonomy level. This enables the vehicle system to operate with clearly defined autonomy levels so it can perform autonomous driving assistance more effectively.

Regarding claim 5, Galan-Oliveras-Wang-Ricci further teach: The map information system according to claim 1, further comprising a database management device configured to manage the map database (Galan-Oliveras, [0022], the vehicle includes a segment analyzer and an in-trip updater which manage autonomy level determination and updating route/map information based on updated autonomy levels (see [0025] and [0027]); the autonomy levels are added to a map database (see Fig. 6) and are updated as needed; here, the segment analyzer and in-trip updater make up the database management device), wherein:
the database management device is configured to (Galan-Oliveras, [0022], the vehicle includes a segment analyzer and an in-trip updater which manage autonomy level determination and updating route/map information based on updated autonomy levels (see [0025] and [0027]); here, the segment analyzer and in-trip updater make up the database management device)
acquire the intervention operation information from the driving environment information (Galan-Oliveras, [0025], the segment analyzer determines autonomy levels for the vehicle for route segments based on driving environment information; [0031], routes where user intervention occurs have a lower autonomy level; here, the segment analyzer acquires the intervention operation information), and
update the map database so as to reduce the evaluation value in the intervention operation location (Galan-Oliveras, [0031], route segments where user intervention occurs have a lower autonomy level and lower QoS/evaluation value; [0043] the vehicle monitors for updated autonomous driving factors (i.e. the factors that change the QoS/evaluation value); here, user intervention would be a factor that changes the value; [0043], based on the updated autonomous driving factor, the QoS score for associated route segments are updated and the route map is updated based on the updated QoS scores); and
the driving assist level determination device is configured to (Galan-Oliveras, [0025], the segment analyzer (i.e. driver assist level determination device) determines an autonomy level for the vehicle for each route segment)
set the allowable level to the first level in a location where the evaluation value is less than a second threshold (Galan-Oliveras, [0025], the QoS score (i.e. evaluation value) helps determine which autonomy level the vehicle can operate within for a route segment; [0034], full autonomy can be a level 5, while the lowest autonomy can be a level 0 or 1; Wang, [0024], each mode (i.e. allowable level) can be associated with criteria (i.e. threshold) for transitioning out of the mode, or transitioning into that mode; [0042], the system operates the vehicle in a first automation level, which is when the criteria for transitioning to the second automation level are not met (i.e. the current evaluation value is less than a threshold value), and
set the allowable level to the second level in a location where the evaluation value is equal to or more than the second threshold (Galan-Oliveras, [0025], the QoS score (i.e. corrected evaluation value) helps determine which autonomy level the vehicle can operate within for a route segment; [0034], full autonomy can be a level 5, while the lowest autonomy can be a level 0 or 1; Wang, [0024], each mode (i.e. allowable level) can be associated with criteria (i.e. threshold) for transitioning out of the mode, or transitioning into that mode; [0042], when the criteria are met to transition from a first level to a second level  (i.e. when the corrected evaluation value is equal to or more than a threshold), the vehicle can be operated in the second autonomy level; [0022], the transition is to a higher level of autonomy).

Regarding claim 6, Galan-Oliveras-Wang-Ricci further teach: The map information system according to claim 1, further comprising a driving assist controller configured to perform the driving assist control of the allowable level, based on the driving environment information and the map information (Galan-Oliveras, [0019], the driving assist system includes controllers capable of controlling movement of the vehicle; [0012], the level of automation for the vehicle is dependent on map information and driving environment information; here, the controller moves the vehicle in accordance with the level of autonomy).

Regarding claim 7, Galan-Oliveras-Wang-Ricci further teach: The map information system according to claim 6, further comprising a display device mounted on the vehicle (Galan-Oliveras, [0022], vehicle has a user interface; [0023], the user interface can display a route to the user), wherein:
the driving assist level determination device is configured to determine the allowable level along the target route for the vehicle to travel (Galan-Oliveras, [0025], the segment analyzer (i.e. driving assist level determination device) determines an autonomy level for the vehicle for the associated route segments); and
the driving assist controller is configured to display on the display device a transition of the allowable level from a current location or current time (Galan-Oliveras, [0023], the user interface can display a proposed route to the user; the user interface may further alert the user of a change in the QoS score associated with an upcoming route segment during a trip; [0042], the user interface display can provide advanced warning to the user when the vehicle nears a route segment with reduced autonomy as compared to the current route (i.e. the user is notified of a transition of the allowable level).

Regarding claim 8, Galan-Oliveras-Wang-Ricci further teach: The map information system according to claim 1, wherein the driving assist controller is configured to display on the display device the target route and the transition of the allowable level so as to be superimposed on a map (Galan-Oliveras, [0023], the user interface can display a proposed route to the user; the user interface may further alert the user of a change in the QoS score associated with an upcoming route segment during a trip; [0042], the user interface display can provide advanced warning to the user when the vehicle nears a route segment with reduced autonomy as compared to the current route (i.e. the user is notified of a transition of the allowable level); Fig. 6, shows a display of route segments on a map with each segment having the allowable level for the segment).

Regarding claim 9, Galan-Oliveras teaches a map information system comprising ([0011], a vehicle system for levels of autonomous driving based on map information (see [0012])):
a storage device configured to store a map database including map information used for driving assist control for assisting driving of a vehicle ([0009], instructions for implementation are stored on storage media; [0012], the level of vehicle automation (i.e. driving assist control) is dependent on available map data (i.e. map information from a map database); here, the map information is stored by the storage media/device); and
one or more processors ([0009], the instructions for implementation are stored on storage media and may be read and executed by one or more processors), wherein:
the map information is associated with an evaluation value indicating a certainty of the map information for each location in an absolute coordinate system ([0025], the segment analyzer determines, for each route segment, an autonomous quality of service (QoS) score based on the associated driving factors; the driving factors include map information; [0031], the vehicle may have access to high definition map information which allows it to operate at higher autonomy levels; route segments with less detailed map data (i.e. data will less certainty) can only operate at lower autonomy levels; here, the QoS score is the evaluation value and the value is dependent on the certainty of available map information for each route segment (each route segment correspond to a location in an absolute coordinate system));
the one or more processors are configured to ([0009], the instructions for implementation are stored on storage media and may be read and executed by one or more processors)
acquire, based on driving environment information indicating a driving environment of the vehicle, intervention operation information indicating an intervention operation location that is a location where an intervention operation is performed, the driving environment information including information indicating that the intervention operation has been performed ([0031], the vehicle computing device locates route segments where user intervention occurs; the route segment is determined from map information; [0025], the segment analyzer determines driving factors (i.e. driving environment information) for each route segment; [0043], the vehicle monitors for updated autonomous driving factors (such as user intervention) to update autonomy levels for route segments where user intervention occurs; the vehicle also tracks historic driving data of the user which is part of the driving environment information (see [0026]); here, historic driving data and updated data from user intervention are known to the vehicle and indicate when intervention operations are performed),
acquire, based on the map information, the evaluation value for each point or section in a target range ([0025], the segment analyzer determines, for each route segment (i.e. target range), an autonomous quality of service (QoS) score (i.e. evaluation value) based on associated driving factors; the driving factors include map information), and
determine, based on the evaluation value and the intervention operation location, an allowable level of the driving assist control that is allowed when the vehicle travels within the target range, for each point or section within the target range ([0025], the segment analyzer determines autonomous driving factors for each route segment; the segment analyzer determines an autonomous quality of service (QoS) score (i.e. evaluation value) based on the autonomous driving factors; the evaluation value is indicative of an autonomy level achievable by the vehicle for the route segment; [0031], route segments that include a user intervention operation location indicate a lower autonomy level; here, allowable levels for autonomous driving depend on the evaluation value and any driver intervention operations), wherein 
the allowable level in the intervention operation location is equal to or less than the allowable level in a normal location that is not the intervention operation location, on a condition that the evaluation values in the intervention operation location and the normal location are identical ([0025], the segment analyzer determines an allowable autonomy level for each route segment based on the QoS score; here, a normal route segment and a route segment where an intervention operation might happen can have the same QoS score (i.e. evaluation value); [0031], route segments with user intervention operations indicate a lower level of autonomy; here, when a user intervention operation occurs, the route segment where the intervention operation occurred (i.e. intervention operation location) will have a lower level of autonomy).
However, Galan-Oliveras does not explicitly teach the intervention operation being an operation performed by a driver of the vehicle, to intervene in the driving assist control during execution of the driving assist control; that the driving assist level determination device is configured to maintain the evaluation value in a previous position while reducing the evaluation value in the intervention operation location to acquire a corrected evaluation value, set the allowable level to a first level in a location where the corrected evaluation value is less than a first threshold, and set the allowable level to a second level that is higher than the first level in a location where the corrected evaluation value is equal to or more than the first threshold. Galan-Oliveras does disclose scoring autonomous route segments with a QoS score which includes driving factors, such as historical user driving data ([0026]), the driving assist level determination device ([0025]), and that the QoS scores may be updated ([0027]).
Wang teaches the intervention operation being an operation performed by a driver of the vehicle to intervene in the driving assist control during execution of the driving assist control ([0019], the vehicle can be operating at the fully automated level when the driver decides to manually take over driving operations (i.e. the driver performs an intervention operation while the driving assist control is executing driving assist control)). 
Galan-Oliveras and Wang are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the map information system of Galan-Oliveras with the intervention operation of Wang to create a map information system that recognizes when a driver intervention operation is performed while the vehicle is being controlled by the driving assist control.
The motivation for modification would have been to create a map information system that recognizes when a driver intervention operation is performed while the vehicle is being controlled by the driving assist control in order to keep more accurate data of vehicle operations. This enables the vehicle to plan routes more effectively using the historical data (Wang, [0037]) in order to increase the reliability of autonomous driving modes.
However, Galan-Oliveras-Wang do not explicitly teach that the driving assist level determination device is configured to maintain the evaluation value in a previous position while reducing the evaluation value in the intervention operation location to acquire a corrected evaluation value, set the allowable level to a first level in a location where the corrected evaluation value is less than a first threshold, and set the allowable level to a second level that is higher than the first level in a location where the corrected evaluation value is equal to or more than the first threshold.
Ricci teaches that the driving assist level determination device is configured to maintain the evaluation value in a previous position while reducing the evaluation value in the intervention operation location to acquire a corrected evaluation value ([0223], the vehicle control system may wait until a change in the driving level has been made; this change may be a result of an automatic change or a manual change by the user; upon change in the driving level being made, the current vehicle driving level is determined; when a database entry is created, the vehicle control system may note in the database entry the type of change made; [0153], the risk score may be assigned and adjusted during travel; the risk score can be preassigned and then adjusted based on information gathered from onboard sensors; for example, if precipitation is detected, the risk score may be changed to a corrected risk score and the automation level can be changed; Fig. 15, the stretch of road in segment 1501 would have a lower risk score than the stretch of road in segment 1505; if the road stayed flat as in 1501 and continued but then came across the weather in 1505, the original risk score of 1501 would remain the same until the section with rain, where the risk score would increase; then if the raid stopped, the risk score would decrease, and the driver would take over more control (i.e. intervene), showing that when the evaluation level decreases, the driver intervenes (i.e. maintain the evaluation value in a previous position while reducing the evaluation value in the intervention operation location to acquire a corrected evaluation value)), 
set the allowable level to a first level in a location where the corrected evaluation value is less than a first threshold ([0193], data may be collected such that roads which appear to be normal may be identified as especially dangerous; the data may record a risk score range, an optimum driving level, and a reaction; a vehicle determining a current road segment is within a range of risk scores (threshold evaluation level values) from 0-10 (a low risk category of road) may suggest to a driver to switch to an automation level of 0, or fully manual; if a vehicle system determines a current road segment is within a higher category of risk, e.g. 31-35, the vehicle system may suggest the driver switch to automation level 3; if a vehicle system determines the current category of risk is very high, e.g. 56-60, the system may determine the proper reaction is to automatically switch to automation level 5 (i.e. fully automated); Fig. 15, the stretch of road in segment 1501 would have a low evaluation value or low corrected evaluation value and thus a low level of autonomy (i.e. allowable level is a first level in a location where the corrected evaluation value is less than a first threshold)), and 
set the allowable level to a second level that is higher than the first level in a location where the corrected evaluation value is equal to or more than the first threshold ([0193], data may be collected such that roads which appear to be normal may be identified as especially dangerous; the data may record a risk score range, an optimum driving level, and a reaction; a vehicle determining a current road segment is within a range of risk scores (threshold evaluation level values) from 0-10 (a low risk category of road) may suggest to a driver to switch to an automation level of 0, or fully manual; if a vehicle system determines a current road segment is within a higher category of risk, e.g. 31-35, the vehicle system may suggest the driver switch to automation level 3; if a vehicle system determines the current category of risk is very high, e.g. 56-60, the system may determine the proper reaction is to automatically switch to automation level 5 (i.e. fully automated); Fig. 15, the stretch of road in segment 1501 would have a low evaluation value and a low level of autonomy; segment 1505 would have a higher evaluation value and thus a higher level of autonomy  (i.e. allowable level is a second level that is higher than the first level in a location where the corrected evaluation value is equal to or more than the first threshold)).
Galan-Oliveras, Wang, and Ricci are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the map information system of Galan-Oliveras-Wang with the allowable level and evaluation values of Ricci to create a map information system that adjusts evaluation values and allowable levels of roads and driving based on corrected evaluation value information.
The motivation for modification would have been to create a map information system that adjusts evaluation values and allowable levels of roads and driving based on corrected evaluation value information in order to keep more accurate data of vehicle operations for current and future vehicle use. This enables the vehicle to plan routes more effectively using the historical and updated data in order to increase the reliability of autonomous driving modes.

Regarding claim 11, Galan-Oliveras-Wang-Ricci further teach: The map information system according to claim 1, wherein the intervention operation includes steering, acceleration, and braking operations (Wang, [0017], the user navigates the vehicle electronically (e.g., controls vehicle acceleration, deceleration, and turning electronically; [0037], the process can receive a steering, braking, accelerating or any other driving operation instruction from the driver manually; [0040], the driver can intervene during autonomous driving modes).

Regarding claim 12, Galan-Oliveras-Wang-Ricci further teach: The map information system according to claim 9, wherein the intervention operation includes steering, accelerating, and braking operations (Wang, [0017], the user navigates the vehicle electronically (e.g., controls vehicle acceleration, deceleration, and turning electronically; [0037], the process can receive a steering, braking, accelerating or any other driving operation instruction from the driver manually; [0040], the driver can intervene during autonomous driving modes).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-9, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, Applicant argues the prior art of record does not disclose setting an allowable level of driving assist control, in a location where a driver intervention operation is performed, to be “equal to or less” than the allowable level of driving assist control in a location where a driver intervention operation is not performed, assuming the QoS are identical in both locations.
However, Examiner respectfully disagrees. Galan-Oliveras teaches the allowable level in the intervention operation location is equal to or less than the allowable level in a normal location that is not the intervention operation location, on a condition that the evaluation values in the intervention operation location and the normal location are identical ([0025], the segment analyzer determines an allowable autonomy level for each route segment based on the QoS score; [0031], route segments with user intervention operations indicate a lower level of autonomy). Here, a normal route segment and a route segment where an intervention operation might happen can have the same QoS score (i.e. evaluation value). Thus, when a user intervention operation occurs, the route segment where the intervention operation occurred (i.e. intervention operation location) will have a lower level of autonomy. Therefore, the location of an intervention operation will have an allowable level that is equal to or less that the allowable level in a normal location that has the same evaluation value but no intervention operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664